DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Election was made without traverse in the reply filed on 12/6/21.

It is requested that applicant cancel non-elected claims 19-20 in response to this action to facilitate the issue process if the application is ultimately allowed.


The disclosure is objected to because of the following informalities:

Paragraph 0013 – line 2, “FIG. 5” should be –FIG. 4--.  

Appropriate correction is required.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. ‘798 in view of Kibler ‘026
Cole teaches a rocker support for a support rocker (40, column 2, lines 22-25 etc.) configured to be pivotally coupled to a rocker attachment interface (36,38+) of a frame (12) of an off-highway rear haul dump truck – figure 2. The rocker support comprises a support plate (e.g. at 52+) coupled to a top portion of a rocker body of the support rocker and a support padding (50) coupled to a top surface of the support plate such that a portion of the top surface of the support plate remains exposed (e.g. note the pad 50 is shorter than supporting element 52).  A top surface of the support padding defines an upward- facing contact surface configured to have seated thereon a down-facing contact surface of a vertical support structure provided on a front wall of a dump body of the off- highway rear haul truck.  
Claims 1 and 11, the Cole et al. support plate and attached pad are planar, and the reference fails to teach that they can be arcuate/upwardly concave.
Kibler teaches a rear haul dump truck  utilizing a convexly upwardly curved dump body (24) and a support pad (40) that is upwardly convexly curved in a complementary fashion to the bottom of the dump body – column 9, lines 43-47.
In order to provide a dump body that is less susceptible to material adhering to internal dump body corners during discharge and/or as a simple substitution of one known dump body shape for another, it would have been obvious to one of ordinary skill in the art to replace the dump bed assembly including the flat lower bed structure and flat pad of Cole et al. with a concavely upwardly curved dump bed and complementary upwardly curved pad structure in view of the teachings of Kibler.
With additional regard to claim 1, the modified Cole et al. device would define smooth surfaces and a support plate configured for coupling as broadly claimed.
Claim 2, the modified device would be configured as broadly claimed.
Claims 3 and 4, at least in a width direction, the support plate is shown as being of greater width than the support padding – figure 2. The reference does not clearly show the relative lengths of the plate and pad.  As an obvious mechanical expedient to provide for ease of attachment of the padding, it would have been obvious to one of ordinary skill in the art to additionally make the padding length less than the support plate length.  With additional regard to claim 4, such a modified configuration would define a ledge around an entire periphery as broadly claimed.

Claim 6, the term “portion” relied on in the claim is particularly broad, and the modified Cole device is deemed to define center and peripheral portions as very broadly claimed.
Claims 8 and 9, Cole et al. teaches that support padding for the dump body is “resilient”, “shock-absorbing”, and can be of a “rubber-like material”.  If such is not deemed to anticipate an elastomer or natural rubber as recited, then the following applies.  Use of rubber elastomers per se for support padding of bodies in transport vehicles  is notoriously well known in the art and specific recitation of such a material in this case would not define a patentable distinction from the teachings of Cole.  Moreover, such modification would merely define a simple substitution of one known material for another.  With additional regard to claim 9, the particular formula as recited is particularly broad and the hardness of a conventional natural rubber would be configured as broadly claimed.
Claim 10, the modified device would be configured as broadly claimed.
Claim 11, the modified Cole device would define a support plate and padding configured as broadly claimed.
Claims 12 and 14, see discussion above regarding claims 3 and 4.
Claim 13, the modified device would be configured as broadly claimed.
Claim 15, see discussion above regarding claim 5.
Claim 16, see discussion above regarding claim 6.
Claim 18, see discussion above regarding claim 8.

Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Miller et al. and Hinds et al. are cited as additional examples of dump body support assemblies known in the art.












Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Monday through Friday 8:00 am - 4:00pm.







/STEPHEN T GORDON/Primary Examiner, Art Unit 3616